Name: Commission Regulation (EC) No 810/95 of 11 April 1995 imposing definitive quantitative limits on imports into the Community of certain textile products (categories 14, 17 and 29) originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  European construction;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 No L 82/2 Ã Ã Ã Ã Official Journal of the European Communities 12. 4. 95 COMMISSION REGULATION (EC) No 810/95 of 11 April 1995 imposing definitive quantitative limits on imports into the Community of certain textile products (categories 14, 17 and 29) originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, ries 14, 17 and 29 for the year 1995 to specific amounts and that the provisions of the Agreement on trade in textile products between the Community and China, which concern exports of products subject to the quanti ­ tative limits established in Annex II to the Agreement and in particular those relating to the double checking system, would be applicable to those products ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by the Act of Accession of Austria, Finland and Sweden and Council Regulation (EC) No 3289/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Council Regulation (EEC) No 3030/93, lays down the conditions under which quantita ­ tive limits may be established ; Whereas imports into the Community of certain textile products of categories 14, 17 and 29 originating in the People's Republic of China (herein after referred to as China) have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regulation (EEC) No 3030/93 ; Whereas it was also agreed that products of categories 14 and 17 shipped from China before 28 October 1994 to the Community (EU12) and products of category 29 shipped from China before 1 January 1995 to the Community (EU12) shall not be subject to the limits established for the respective categories and that the same treatment will apply to products of each of the abovemen ­ tioned categories shipped from China before 1 January 1995 to the Republic of Austria, the Republic of Finland and the Kingdom of Sweden provided that they are presented for release for free circulation before 31 March 1995 in the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, are exclusively destined for domestic consumption in these countries and would have been admitted into the territory of the concerned coun ­ tries under the national regime that would have been applied to them before the date of accession ; Whereas, in accordance with paragraph 3 of Article 10 of Council Regulation (EEC) No 3030/93, China has been notified of requests for consultations concerning imports into the Community of textile products of the categories 14 and 17 on 28 October 1994 and concerning imports into the Community of textile products of the category 29 on 15 November 1994 : Whereas it is therefore appropriate to confirm that imports into the Community of products for which defi ­ nitive quantitative limits are introduced shall be and remain subject as of 1 January 1995 to the provisions of Council Regulation (EEC) No 3030/93 which are appli ­ cable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation and in particular to those relating to the double checking system described in Annex III thereto referred in paragraph 4 of Article 10 of Council Regulation (EEC) No 3030/93 ; Whereas the products falling within categories 14, 17 and 29 exported from China on or after 1 January 1995 must be set off against the quantitative limit fixed for the period 1 January to 31 December 1995 ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within categories 14 and 17 originating in China have been submitted to provisional quantitative limits for the period of 28 October 1994 to 28 January 1995 by Council Regu ­ lation (EC) No 2797/94 (3) and imports into the Commu ­ nity of products falling within category 29 originating in China to a provisional quantitative limits for the period of 15 November 1994 to 14 February 1995 by Commission Regulation (EC) No 59/95 (4) ; Whereas, as a result of the consultations with China, it was agreed that China shall limit its exports to the Community of the textiles products falling under catego ­ Whereas the quantitative limits agreed for the year 1995 should not prevent the importation : (') OJ No L 275, 8 . 11 . 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 85. 1 . of products of categories 14 and 17 shipped from China before the entry into force of Regulation (EC) No 2797/94 or between 29 January 1995 and the date of entry into force of the present Regulation ; (3) OJ No L 297, 18 . 11 . 1994, p. 3. 4 OJ No L 11 , 17. 1 . 1995, p. 17. 12. 4. 95 EN Official Journal of the European Communities No L 82/3 2. of products of category 29 shipped from China before the entry into force of Regulation (EC) No 59/95 or between 14 February 1995 and the date of entry into force of the present Regulation ; and 3 . of products of categories 14, 17 and 29 shipped from China before 1 January 1995 to the Republic of Austria, the Republic of Finland and the Kingdom of Sweden provided that they are presented for release for free circulation before 31 March 1995 in the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, are exclusively destined for domestic consumption in these countries and would have been admitted into the territory of the concerned countries under the national regime that would have been applied to them before the date of accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, in particular to the double-checking system described in Annex III to the said Regulation . All quantities of products falling within category 14, 17 and 29 exported to the Community from China on or after 1 January 1995 and released for free circulation shall be deducted from the respective quantities laid down in the Annex hereto. Article 3 The limits laid down in the Annex shall not prevent the importation : (a) of products falling within categories 14 and 17 shipped from China before the entry into force of Regulation (EC) No 2797/94 or between 29 January 1995 and the date of entry into force of the present Regulation ; (b) of products falling within category 29 shipped from China before the entry into force of Regulation (EC) No 59/95 or between 14 February 1995 and the date of entry into force of the present Regulation ; and (c) of products falling within categories 14, 17 and 29 shipped from China before 1 January 1995 to the Republic of Austria, the Republic of Finland and the Kingdom of Sweden provided that they are presented for release for free circulation before 31 March 1995 in the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, are exclusively destined for domestic consumption in these countries and would have been admitted into the territory of the concerned countries under the national regime that would have been applied to them before the date of accession . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the categories of products origina ­ ting in China (categories 14, 17 and 29) and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex for the period 1 January to 31 December 1995. Article 2 Imports of the products falling under categories 14, 17 and 29, referred to in Article 1 and shipped from China on or after 1 January 1995 are subject to the provisions of Regulation (EEC) No 3030/93, which apply to imports into the Community of products subject to the quantita ­ tive limits set out in Annex V of the said Regulation and This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1995. For the Commission Leon BRITTAN Vice-President A N N E X No L 82/4 EN Ca te go ry C N co de D es cr ip tio n Th ird co un try U ni t Q ua nt ita tiv e lim its no ti on al 19 94 (C om m un ity of 12 ) 19 95 (C om m un ity of 15 ) 14 62 01 11 00 ex 62 01 12 10 ex 62 0 1 12 90 ex 62 01 13 10 ex 62 0 1 13 90 62 10 20 00 M en 's or bo ys 'w ov en ov er co ats ,r ain co ats an d ot he r co ats ,c lo ak s an d ca pe s; jac ke ts an d bl az er s, of wo ol ,o f co tto n or of m an -m ad e te xt ile fib re s (o th er th an pa rk as of ca teg or y 21 ) C hi na 10 00 pi ec es 9 50 0 9 83 3 17 62 03 31 00 62 03 32 90 62 03 33 90 62 03 39 19 M en 's or bo ys 'j ac ke ts or bl az er s, ot he r th an kn itt ed or cr oc he ted ,o f w oo l, of co tto n or of m an -m ad e fib re s C hi na 1 00 0 pi ec es 9 50 0 9 69 0 29 62 04 1 1 00 62 04 12 00 62 04 13 00 62 04 19 10 62 04 21 00 62 04 22 80 62 04 23 80 62 04 29 18 62 11 42 31 62 11 43 31 W om en 's or gi rls ' su its an d en se m bl es , ot he r th an kn itt ed or cr oc he ted ,o f wo ol ,o f co tto n or of m an -m ad e fib re s, ex clu di ng sk i su its ;w om en 's or gi rls 't ra ck su its wi th lin in g, wi th an ou ter sh ell of an id en tic al fa br ic , of co tto n or of m an -m ad e fib re s C hi na 10 00 pi ec es 9 50 0 9 78 5 Official Journal of the European Communities 12 . 4 . 95